Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                         Dec 16 2014, 9:43 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                               ATTORNEYS FOR APPELLEE:

WILLIAM TEMPLE                                  GREGORY F. ZOELLER
New Castle, Indiana                             Attorney General of Indiana

                                                KATHY BRADLEY
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

WILLIAM TEMPLE,                                 )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 33A01-1408-MI-336
                                                )
NEW CASTLE                                      )
CORRECTIONAL FACILITY,                          )
                                                )
       Appellee-Plaintiff.                      )


                      APPEAL FROM THE HENRY CIRCUIT COURT
                         The Honorable Kit C. Dean Crane, Judge
                             Cause No. 33C02-1209-MI-110



                                    December 16, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       On September 6, 2012, William Temple filed a pro se “Petition for Writ of State

Habeas Corpus Relief” in Henry County. The trial court dismissed Temple’s motion and

Temple appealed. On July 3, 2013, a panel of this Court reversed and remanded with

instructions to “transfer[] the cause to the court where [Temple] was convicted and

sentenced, namely, the Marion Superior Court.” Temple v. State, No. 33A01-1211-MI-

533, at *2 (Ind. Ct. App. July 3, 2013).

       The Henry Circuit Court failed to follow this Court’s explicit instructions to

transfer this cause to the Marion Superior Court. Instead, on July 21, 2014, the trial court

denied Temple’s petition and granted summary disposition to New Castle Correctional

Facility. Inasmuch as the trial court failed to follow this Court’s instructions on remand,

we again reverse and remand with the same instructions.

       The judgment of the trial court is reversed and remanded with instructions to

transfer the cause to Marion Superior Court, where Temple was convicted and sentenced.

VAIDIK, C.J., and RILEY, J., concur.




                                             2